Case 16-18690-amc         Doc 54     Filed 11/19/18 Entered 11/19/18 10:20:51            Desc Main
                                     Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                         :
            Barbara Bady                          :
                                                  :
            Debtor                                :       Case No.: 16-18690AMC


                 MOTION TO MODIFY PLAN AFTER CONFIRMATION

            The Debtor, by and through her undersigned counsel, hereby move to modify her

   Chapter 13 Plan and in support thereof aver as follows:

            1.       Debtor Confirmed her Chapter 13 Plan with this Honorable Court on July

   17, 2017.

            2.       On or about December 13, 217 Sun West Mortgage Company amended its

   secured mortgage proof of claim.

            3.       To enable the Debtor to have a complete reorganization, the Debtor is

   desirous of modifying her Confirmed Plan to include this difference in pre-petition

   mortgage arrearage.

            4.       The Debtor by and through her Counsel has drafted a proposed modified

   plan to address this debt. Please see attached proposed modified plan marked as “Exhibit

   A” and incorporated herein.

            5.       This modified Chapter 13 Plan is feasible and will allow the Debtor to

   successfully complete her Chapter 13 Bankruptcy.

                     WHEREFORE, the Debtor requests that she be permitted to modify her

   Chapter 13 Plan for the above stated reasons.

   Dated: November 19, 2018                                      /s/Brad J. Sadek, Esq
                                                                 Brad J. Sadek, Esq.
                                                                 Attorney for Debtor
